Matter of McFarlane v Newton (2015 NY Slip Op 03537)





Matter of McFarlane v Newton


2015 NY Slip Op 03537


Decided on April 29, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-10885
 (Docket Nos. V-20778-9/10, V-33123-4/10)

[*1]In the Matter of Christopher McFarlane, respondent,
vKwana Newton, appellant.


Zvi Ostrin, New York, N.Y., for appellant.
Golding & Associates, PLLC, New York, N.Y. (Kevin Golding and Evelyn Abiola of counsel), for respondent.
Karen P. Simmons, Brooklyn, N.Y. (Laura Solecki and Janet Neustaetter of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (William Franc Perry, J.), dated November 14, 2013. The order, inter alia, after a hearing, granted the father's petition for sole legal and physical custody of the subject child.
ORDERED that the order is affirmed, with costs.
In adjudicating custody rights, the most important factor to be considered is the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167, 171; Matter of McQueen v Legette, 125 AD3d 863; Matter of McKoy v Vatter, 106 AD3d 1090; Matter of Roldan v Nieves, 76 AD3d 634). "As custody determinations turn in large part on assessments of the credibility, character, temperament, and sincerity of the parties, the Family Court's determination should not be disturbed unless it lacks a sound and substantial basis in the record" (Matter of Tori v Tori, 103 AD3d 654, 655; see Eschbach v Eschbach, 56 NY2d at 173; Matter of McKoy v Vatter, 106 AD3d at 1090; Matter of Cooper v Robertson, 97 AD3d 743, 744; Matter of Clarke v Boertlein, 82 AD3d 976, 977). Here, the Family Court's determination that the child's best interests would be served by an award of custody to the father has a sound and substantial basis in the record (see Matter of McLennan v Gordon, 122 AD3d 742, 743; Nolan v Nolan, 104 AD3d 1102, 1105; Matter of Vasquez v Ortiz, 77 AD3d 962).
HALL, J.P., SGROI, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court